NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW CALVIN COLEY,                            No.    16-16699

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00912-BAM

 v.
                                                MEMORANDUM*
P. D. BRAZELTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Barbara McAuliffe, Magistrate Judge, Presiding**

                            Submitted August 9, 2017***

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Andrew Calvin Coley, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Coley consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d
443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Coley’s deliberate indifference claims

against defendants Martinez, De La Cruz, and Tucker, because Coley failed to

allege facts sufficient to show defendants acted with deliberate indifference to a

substantial risk of serious harm. See Farmer v. Brennan, 511 U.S. 825, 847

(1994) (a prison official is deliberately indifferent only if he “knows of and

disregards an excessive risk to inmate . . . safety”).

      The district court properly dismissed Coley’s allegation that defendant

Martinez pulled a gun on him as overly vague. See Ivey v. Board of Regents, 673
F.2d 266, 268 (9th Cir.1982) (“Vague and conclusory allegations of official

participation in civil rights violations are not sufficient to withstand a motion to

dismiss.”).

      The district court properly dismissed Coley’s First Amendment retaliation

claim against defendant Martinez because Coley failed to allege facts sufficient to

show a causal connection between his protected conduct and the adverse action.

See Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (elements of First

Amendment retaliation claim in prison context).

      The district court properly dismissed equal protection claims against

defendants Martinez, De la Cruz, and Tucker, because Coley failed to allege facts


                                           2                                     16-16699
sufficient to show that defendants discriminated against him due to his race. See

Hartmann v. California Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir.

2013) (“To prevail on an Equal Protection claim brought under § 1983, Plaintiffs

must allege facts plausibly showing that the defendants acted with an intent or

purpose to discriminate against [them] based upon membership in a protected

class.” (citations and internal quotation marks omitted)).

      Coley's contention that defendants violated his constitutional rights by

removing appeal PVSP-c-12-01825 from his property and file was not adequately

raised before the district court. Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

Documents not presented to the district court are not part of the record on appeal.

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                      16-16699